

Supplementary Agreement


Party A: Haoran Industrial Company, Huicheng District, Huizhou City
Legal Representative: Zhong Guanbin         Title: Chairman of the board


Party B: Huizhou NIVS AUDIO & VIDEO TECH CO., LTD
Legal Representative: Li Tianfu                   Title: General Manager


Party A, Party B and Shuikou County Real Estate Development Corporation
concluded “Contract” on November 24th, 2003 (No.: (2003) Hao He Zi No. 1) in
which Party A agrees to transfer the use right of the land that is located in
Wei Village, Lianhe Ridge, Shuikou County with an area of 184,810 square meters
to Party B. The total transfer fee is 18,799,982 RMB. In accordance with the
stipulations in “Contract”, Party B has paid the deposit of 3,000,000 RMB to
Party A. Party A has transferred the stated-owned land use right to the name of
Party B. The parties hereby reach the following agreements on the payment of the
transfer fee and the guarantee:
 
Article 1. The deposit of 3,000,000 RMB that Party B has paid to Party A will be
used for the transfer fee that Party B shall pay to Party A.
 
Article 2. The stipulations in the first paragraph of article 6 in “Contract”
about mortgage and security term will be terminated.
 
Article 3. While signing this contract, Party B shall pay at least another
3,000,000 RMB to Party A. Apart from this, Party B shall pay 1,000,000 RMB
before March 30th, 2004. Only after Party B pays off these mentioned 4,000,000
RMB, Party A can hand over the two original copies of State-Owned Land Use
Certificate to Party B.
 
Article 4. The payment of the 4,000,000 RMB stipulated in the article 3 of this
agreement will not influence the payment by installments and the time limit
stipulated in the second paragraph in article 3 of “Contract”. That is to say,
while fulfilling the obligation of paying 7,000,000 RMB of the transfer fee,
Party B still shall pay 1,000,000 RMB of the transfer fee to Party A each month
as of February, 2004 (the month of February included) until all the transfer fee
is paid off.
 
Article 5. Party B guarantees that, before paying off the transfer fee, it will
not use the transferred land use right for financial guarantee except for the
construction of the factory workshops. The loan that Party B gets with the land
use right as the mortgage shall be fully used for the construction of the
factory workshops on the transferred land and shall not be misappropriated for
other uses.
 

--------------------------------------------------------------------------------


 
Article 6. The prerequisite that Party A agrees not to execute the guarantee
clauses in “Contract” is that: Party B guarantees that no other debt that may
lead to the situation that the transferred land is sealed up exists.
 
Article 7. This agreement has two original copies and will enter into force upon
the signatures of the Parties.
 
Party A: Haoran Industrial Company, Huicheng District, Huizhou City (Seal)
/s/ Zhong Guanbin  (Seal) Supplement agreement [logo3.jpg]

 
Party B: Huizhou NIVS AUDIO & VIDEO TECH CO.,LTD (Seal)
/s/ Li Tianfu (Seal) Supplement agreement [logo4.jpg] December 19th, 2003.
 

--------------------------------------------------------------------------------


 